Opinion by
Judge Hines:
The amended answer that the court refused to allow to be filed was not tendered until a year had elapsed from the filing of the original answer. No reason is stated why it was not offered sooner, and there is nothing on the face of the amendment to indicate that all the facts therein stated were not in the knowledge of the pleader when the original answer was prepared and filed. The court did not abuse a sound discretion in refusing to allow it to be filed. Bliss on Code Practice, § 43Q
The original answer does not point out any specific defect in .the title except the incumbrance in favor of Smith, which was subsequently removed; nor does it allege that appellee had no title. As the evidence tends to show an acceptance of a deed of general warranty, as there has been no eviction and as there is no adverse claimant, appellant can- not complain, but must accept the possessory title tendered.
Judgment affirmed.